Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	   DETAILED ACTION	
REASONS FOR ALLOWANCE
The IDS filed on 12/23/21 and 1/8/22 have been considered. 

The rejections to Claims 1-17 for non-statutory double patenting are withdrawn in light of the Terminal Disclaimer filed and approved on 8/31/21.

The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (BAKER, US Pub. No.: 2018-0018864; LIAO, US Pub. No. 2017-0337682) does not teach nor suggest in detail the limitations: 
“A system for utilizing artificial intelligence to detect patient safety events for a monitored individual, the system comprising: one or more motion sensors located to collect a series of images of at least one area associated with a monitored individual; a computerized patient safety monitoring system communicatively coupled to the one or more motion sensors, the computerized monitoring system receiving data from the one or more motion sensors and utilizing the data to identify a patient safety ”
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record BAKER does not specifically teach a system for utilizing artificial intelligence to detect patient safety events for a monitored individual.  The prior art is silent as to receiving data from a motion sensor and comparing the data to stored data in a database that identifies a patient safety event.  The prior art is also silent as to receiving one or more of the series of images of the patient safety event from the computerized patient safety monitoring system, prompts a user to confirm whether the patient safety event occurred, or upon receiving an indication that the patient safety event occurred, creates a recording of the patient safety event prior, during, and after the patient safety event was detected.  Finally, the prior art does not disclose a patient safety learning system that analyzes the data and incorporates the confirmation of the patient safety event as presented by the Applicant (See Abstract and paragraphs [0004-0007] [0024-0026] of the specification for Continuation Application 15/856,419 given priority of 12/28/17).  
patient safety tool”, 2005) uses patient safety monitoring and event detection but without the use of AI, computerized learning, or receiving one or more of the series of images of the patient safety event from the computerized patient safety monitoring system, prompting a user to confirm whether the patient safety event occurred, and upon receiving an indication that the patient safety event occurred, creates a recording of the patient safety event prior, during, and after the patient safety event was detected.
Whereby Applicant’s invention claims a system for utilizing artificial intelligence to detect patient safety events for a monitored individual as well as claiming receiving data from a motion sensor and comparing the data to stored data in a database that identifies a patient safety event.  The claims also recite receiving one or more of the series of images of the patient safety event from the computerized patient safety monitoring system, prompting a user to confirm whether the patient safety event occurred, and upon receiving an indication that the patient safety event occurred, creates a recording of the patient safety event prior, during, and after the patient safety event was detected.  Finally, the invention claims a patient safety learning system that analyzes the data and incorporates the confirmation of the patient safety event.
So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance"
Claims 1-17 are allowed.
		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen Adams whose telephone number is 571-270-3688.  The examiner can normally be reached on Monday-Friday from 7:00-4:00.   If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481